Citation Nr: 0426216	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-15 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from June 1974 to October 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
which, in pertinent part, denied service connection for a 
heart disorder.  The veteran provided testimony at a personal 
hearing at the RO in June 2003.  


REMAND

The Board has carefully reviewed the veteran's service 
records.  The veteran's service medical records do not 
specifically refer to treatment for a heart disorder.  Such 
records, however, do show treatment for complaints of chest 
pain in reference to respiratory problems.  The June 1974 
entrance examination noted that he previously had upper 
respiratory infections with no asthma.  There was also a 
reference to possible asthma as indicated by a letter from a 
physician.  A June 1974 treatment entry reported that the 
veteran complained of asthma.  It was noted that he had 
childhood asthma with the last attack at age twelve.  The 
impression was mild bronchitis.  Another June 1974 entry 
indicated that the veteran complained of asthma and reported 
that he had childhood asthma.  It was noted that the he had a 
possible pericardial friction rub and that there was a II-
III/IV systolic murmur over the mitral area that was probably 
functional.  The examiner reported that the chest X-ray and 
an electrocardiogram (EKG) were within normal limits.

The actual June 1974 EKG noted that the veteran had normal 
sinus rhythm and that there was an isolated "ST-T" 
elevation in head II of possible significance in a seventeen 
year old.  It was reported that such could be pericarditis.  
The June 1974 X-ray report indicated that the veteran 
complained of chest pain and made reference to a possible rub 
versus a systolic murmur.  There was a notation that the X-
ray was negative.  

An October 1975 treatment entry noted that the veteran 
complained of chest and abdominal pain.  The impression was 
possible viral syndrome.  A November 1975 entry indicated 
that the veteran was seen for medication for asthma.  The 
assessment was no evidence of asthma.  A March 1976 entry 
noted that the veteran complained of a cold and that his 
chest was hurting.  The assessment was upper respiratory 
infection.  An April 1976 entry also related an impression of 
an upper respiratory infection.  The September 1976 
separation examination report noted that the veteran had a 
history of asthma since childhood.  There was a notation that 
the veteran's heart was normal.  

Post-service VA and private treatment records dated from May 
1991 to September 2003 show treatment for multiple disorders 
including chest pain and variously diagnosed heart problems.  
A February 1999 VA treatment entry noted that the veteran had 
a systolic murmur at the apex.  A September 2001 entry 
indicated that he complained of chest pain starting two weeks 
earlier.  The assessment was atypical chest pain, probably 
not cardiac.  A September 2001 report of an exercise stress 
test related an impression of a mildly abnormal gated 
exercise cardiac study consistent with a small area of 
partial ischemia in the distal anterolateral wall (4 percent 
of the left ventricle area) with a resting left ventricle 
ejection fraction of 55 percent.  Another September 2001 
entry indicated an assessment of atypical chest pain.  

Additionally, a January 2002 entry related an impression 
which included angina and arteriosclerotic cardiovascular 
disease.  Another January 2002 entry noted an assessment of 
atypical chest pain with a very mildly positive submaximal 
nuclear stress test.  A further January 2002 entry noted that 
the veteran had a twenty-five year history of intermittent 
atypical chest pain.  The impression was atypical chest pain 
with positive stress test.  A March 2003 entry noted that the 
veteran had a history of a cerebral embolism.  It was noted 
that an echocardiogram was performed with an impression which 
included mild mitral valve prolapse with mild mitral 
regurgitation.  A May 2003 entry noted an impression that 
included Bells palsy, rule out Lyme disease, and recent 
transient ischemic attack, possibly cocaine induced.  An 
August 2003 entry indicated that the veteran had a history 
that included atypical chest pain (normal cardiac catheter, 
January 2002) and minimal mitral valve prolapse on 
echocardiogram, no clicks or murmurs.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion as to his claim 
for service connection for a heart disorder.  

The Board believes that a VA medical opinion is warranted 
under 38 C.F.R. § 3.159(c)(4) to determine the etiology of 
the heart disorder.  Hence, the RO should arrange for the 
veteran to undergo an appropriate examination to obtain the 
medical information needed to fairly adjudicate the claim on 
appeal.  The veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Further, the record indicates that the veteran is in receipt 
of disability benefits from the Social Security 
Administration (SSA).  As the SSA records may be relevant to 
his claims, they should be obtained.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The veteran is asked to provide 
all medical records he has regarding his heart disorder since 
service as well as any service records he may have in his 
possession that the VA currently does not possess. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the final claim on appeal.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
heart problems.  The RO should then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (if any).  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
regarding this claim, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although the RO may decide the claim 
within the one year period).  

4.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed heart 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current heart 
disorders (if any).  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any current heart disorder(s), 
including any relationship with the 
veteran's period of service from June 1974 
to October 1976.  The critical questions 
before the VA are:  (1) whether the 
veteran has a heart disorder; and (2) if 
so, is this heart disorder related to his 
active service from June 1974 to October 
1976.

6.  Thereafter, the RO should review the 
claim for service connection for a heart 
disorder.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



